Citation Nr: 1818204	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, brother and friend


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for PTSD.  Furthermore, although this appeal was initially certified to the Board by the RO in Cleveland, Ohio, the record reflects the Veteran currently resides with jurisdiction of the RO in Atlanta, Georgia.  

Entitlement to service connection for PTSD was initially before the Board in January 2004, September 2004, March 2006, and April 2007 when the Board remanded the claim to ensure due process and/or for additional development of the record.  In April 2012, this case was again before the Board and the Board characterized the appeal broadly as entitlement to service connection for PTSD and whether new and material evidence had been received to reopen entitlement to service connection for an acquired psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 5 (2009); Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008).  In April 2012, the Board denied entitlement to service connection for PTSD and reopened entitlement to service connection for an acquired psychiatric disability other than PTSD and remanded the reopened claim for further development.  Thereafter, during the pendency of the claim, a May 2013 rating decision denied entitlement to service connection for bipolar disorder.  Nevertheless, the Board is the final arbiter of its jurisdiction and the claim of entitlement to service connection for an acquired psychiatric disability, other than PTSD, was returned for appellate review in June 2017 and the Board again remanded the issue for further development.  It again returns for appellate review.   

In April 2004, the Veteran, his sister, his brother and friend testified before the undersigned Veterans Law Judge with respect to entitlement to service connection for PTSD.  A transcript of this hearing is of record.

Additional evidence, in the form of a January 2018 admission letter from the VA Medical Center in Atlanta, Georgia, and a February 2018 diabetes mellitus disability benefit questionnaire, were associated with the claims file subsequent to the most recent, January 2018 supplemental statement of the case issued for the appeal herein.  The Veteran did not waive review of this evidence by the Agency of Original Jurisdiction (AOJ).  However, this evidence is either duplicative of other evidence of record or not relevant to the claim herein.  Therefore, it is not necessary to remand the claim to the AOJ for consideration of the evidence in the first instance.  See 38 C.F.R. § 20.1304 (c) (2017).

As noted by the Board in June 2017, the issue whether new and material evidence has been received to reopen entitlement to service connection for a stomach disability has been raised by the record in a May 2004 statement from the Veteran's then representative.  Additionally, in January 2018 applications for benefits the Veteran raised entitlement to service connection for hyperthyroidism, hearing loss, tinnitus, hypertension, tuberculosis, irritable bowel syndrome, neuropathy, and whether new and material evidence has been received to reopen claims for entitlement service connection for PTSD and diabetes, to include a total temporary 100 percent evaluation.  These issues have not been not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

Furthermore, also, in January 2018, the Veteran filed an application for benefits for entitlement to service connection for depression and a disability manifested by racing thoughts, such are encompassed within the current appeal.  Clemons, 23 Vet. App. at 5 (2009).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran has a psychiatric disorder other than PTSD, best characterized as unspecified neurocognitive disorder and unspecified depressive disorder, that had its onset during active service or is otherwise etiologically related to such service. 

2.  The most probative evidence of record demonstrates the Veteran's personality disorder, best characterized as unspecified personality disorder, mixed personality features, is a congenital or developmental defect, and was not subject to superimposed disease or injury during active service resulting in additional disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder other than PTSD, best characterized as unspecified neurocognitive disorder and unspecified depressive disorder, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

2.  The criteria for service connection for a personality disorder best characterized as unspecified personality disorder, mixed personality features, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 4.9, 4.127, 4.27 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


A.  Psychiatric Disorder Other than PTSD and Personality Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has variously diagnosed psychiatric disabilities other than PTSD.  In this regard, an April 2016 mental disorders disability benefits questionnaire, in relevant part, endorsed diagnoses of unspecified neurocognitive disorder and unspecified depressive disorder (although such was not noted in the diagnosis section of the report as unspecified neurocognitive disorder appears to have been mistakenly listed twice). 

Other medical records list additional psychiatric diagnoses.  For example, a January 2000 VA treatment record endorsed a diagnosis of bipolar affective disorder (BAD) and pseudounipolar, and a diagnosis of BAD was continued in February 2000 and March 2000 VA treatment records.  Similarly, March 2001 and May 2001 VA treatments noted a diagnosis of BAD, depressed with psychotic features.  A March 2001 VA treatment record noted in part, psychiatric symptoms of depression, hypomania, psychotic episodes and anxiety.  A March 2003 VA treatment record diagnosed, in part, bipolar I disorder with mood congruent psychotic features.  A March 2005 VA examination report, diagnosed, in part, major depression, by history, and bipolar I disorder, by history.  An October 2007 VA treatment record noted a history of bipolar disorder, and a June 2011 problem list included bipolar disorder, NOS.  An August 2013 VA treatment record provided an assessment in part, cognitive disorder, NOS, and a history of mood disorder.  A July 2017 VA treatment record provided an assessment, in part, of bipolar disorder by history, but no Veteran report of manic episodes, no diagnosis of BAD on 2001 discharge summary, and his mood was depressed in 2006.  A November 2017 VA treatment record endorsed a diagnosis, in part, of major depressive disorder.  A  January 2018 VA treatment record, noted in part, major depressive disorder, per chart review and severe provisional neurocognitive disorder.  

Furthermore, a November 1998 examination from the Social Security Administration, although not proximate to the current claim, diagnosed somatoform pain disorder and mood disorder NOS.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  An April 2001 record from the Social Security Administration diagnosed, in part, depressive disorder, not otherwise specified (NOS).  

However, with respect to the additional diagnoses identified during the pendency of the appeal, the April 2016 VA examiner reported the Veteran had a history of several mood-related diagnoses, including bipolar disorder, major depressive disorder and generalized anxiety disorder but found the Veteran currently only met the diagnostic criteria for unspecified depressive disorder as he denied symptoms of mania and/or hypomania and any significant anxiety symptoms. 

Nonetheless, as the Veteran is acknowledged to have psychiatric disability, variously diagnosed, but best characterized by the April 2016 examiner as unspecified neurocognitive disorder and unspecified depressive disorder, the issue before the Board becomes whether these disabilities are as a result of his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records reveals evidence of psychiatric problems.  A March 1969 service treatment reflected a complaint of smothering spells although an impression was no acute problem was provided.  Subsequently in May 1969, the Veteran complained of nervousness and Valium was prescribed.  A September 1969 record, noted the Veteran complained that he started shaking all over the previous night and could not control it and provided an impression of possible hyperventilation.  A psychiatric evaluation on the separation examination in January 1971 was normal. 

In addition, the Veteran's service records reflect he served in Thailand from January 1970 to April 1971.  A  November 1970 service record reflected that the Veteran had been seen for psychiatric evaluation and the diagnoses were character disorder, and passive-dependent personality, passive-aggressive type but no other acute psychiatric illness was found.  In fact the November 1970 service record stated, in part, there was no evidence of medical or psychiatric disease to warrant disposition through medical channels.  A December 1970 service record noted that in support of a recommendation that the Veteran be discharged prior to the expiration of his term of service, the discharge was being recommended because of character and behavior disorders manifested by repeated commission of petty offenses and the inability to expend effort constructively.  Furthermore, another December 1970 service record stated that from March 1970 to date, the Veteran had been assigned to various duty assignments, specifically in the food service division, supply and service division, and the dental clinic, of the U.S. Army Hospital, Bangkok, and in each instance his performance of duty had been marginal or unsatisfactory and that his military superiors and the psychiatric examiner agreed that further rehabilitation efforts would be useless.  The December 1970 service record also noted the Veteran had been punished on three separate occasions under the provisions of Article 15.  Thus, the Board finds the element of in-service disease or injury is met.

However, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current psychiatric disability other than PTSD, and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current psychiatric disability is causally related to active service.  In this regard, with respect to the Veteran's unspecified neurocognitive disorder, the April 2016 examiner found it was less likely than not that the Veteran's unspecified neurocognitive disorder was caused by or incurred in his military service as there was no evidence of cognitive decline until 2013, which was 42 years after discharge from the military.

With respect the Veteran's unspecified depressive disorder, the April 2016 VA examiner opined the Veteran's unspecified depressive disorder was less likely than not caused by or incurred in his military service.  However, the April 2016 examiner provided an inadequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thus, a December 2016 addendum opinion was obtained, and the April 2016 examiner again found it was less likely than not that the Veteran's unspecified depressive disorder was caused by or incurred in his military service.  In addition, in the December 2016 opinion, the examiner found it was more likely than not the Veteran's complaint of nervousness in May 1969 was a symptom of his unspecified personality disorder and not indicative of any other psychiatric disorder.  In support of such, in the December 2016 opinion, the examiner noted that according to an in-service psychiatric examination conducted in November 1970, for the purposes of evaluating the Veteran's potential for retention, the Veteran was diagnosed with a character disorder and noted to be passive-dependent, which was the previous nomenclature for personality disorder.  In the December 2016 opinion, the examiner noted the Veteran was not diagnosed with any other psychiatric disorder in November 1970.  Additionally, in the December 2016 opinion, the examiner noted the Veteran's separation examination in January 1971 was silent for any mental health symptoms.  Furthermore, in the December 2016 opinion, the examiner noted that although a post-service VA examination conducted in December 1972 mentioned a history of "nerves" there was no psychiatric condition diagnosed.  Finally, in the December 2016 opinion, the examiner noted a January 1973 psychiatric compensation and pension examination conducted for the specific purpose of evaluating the Veteran's claim for service connection for a nervous condition found the Veteran did not meet diagnostic criteria for any psychiatric condition at that time.  In fact, in the December 2016 opinion, the examiner noted the January 1973 examiner found overt anxiety was not present and no depression noted.  However, in the December 2016 opinion, the examiner found the January 1973 examiner did imply personality traits that might cause difficulties for the Veteran, by noting the Veteran would have problems accepting society's standards that did not coincide with his.  In the December 2016 opinion, the examiner found there was no evidence of additional mental health complaints until 1998, which was 17 years after his discharge from the military and that the Veteran's records from the Social Security Administration indicated that he reported the onset of disabling mental health symptoms as in 1996, which was 15 years after his discharge from the military.

The claim was remanded in June 2017 in order to obtain an opinion addressing whether it was at least as likely as not that the Veteran's unspecified personality disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability.  Nevertheless, the same prior examiner, in the resulting November 2017 opinion, found that regarding Veteran's unspecified depressive disorder, it was more likely this condition was proximately caused by his unspecified personality disorder, mixed personality features.  In the November 2017 opinion, the examiner explained that personality disorders are characterized by maladaptive patterns of behavior, cognition and emotion that are rigid and pervasive and this often results in conflict with others and difficulties functioning successfully in the greater social environment, which often leads to the individual experiencing mental health symptoms (i.e anxiety, depression, difficulty sleeping, etc.) that meet diagnostic criteria for an Axis I disorder (unspecified depressive disorder).  In the November 2017 opinion, the examiner stated that similar to the Veteran's complaint of nervousness in May 1969, the symptoms of Veteran's unspecified depressive disorder can be seen as symptoms of his unspecified personality disorder and that at the time of his April 2016 examination, his depression symptoms were severe enough to be the focus of clinical attention, which then reached the criteria to be a separate diagnosis.  

However, in the November 2017 opinion, the examiner found there was no evidence to suggest the Veteran's complaint of nervousness in May 1969 was severe enough to be the focus of clinical attention (i.e. require treatment) and meet criteria for a separate diagnosis.  Therefore, in the November 2017 opinion, the examiner found there was no evidence of a connection between the Veteran's current psychiatric disabilities and his complaint of nervousness in May 1969 and/or any other mental health condition.  Additionally, in the November 2017 opinion, the examiner explained that this was the reason it was not possible to differentiate the symptoms attributable to each of the Veteran's mental health conditions, as symptoms such as depression, anxiety, difficulty sleeping, difficulties with concentration and/or attention were often associated with personality disorders and the interpersonal difficulties that resulted from maladaptive patterns of behavior, cognition and emotion that occurred with personality disorders, but that these were not severe enough to meet criteria for a separate diagnosis.  However, in the November 2017 opinion, the examiner stated that, at times, these symptoms do become severe enough to be the focus of clinical attention and, therefore, would warrant a separate diagnosis.

Similarly, the Board recognizes that in an October 2002 VA treatment record, authored by a psychiatrist, stated in part, he was not willing or able to attest to connection between the Veteran's military experiences and his current severe mental illness, diagnosed as bipolar disorder, as the Veteran did not receive psychiatric treatment in military, but was given a discharge as unfit for military service.  Although the psychiatrist noted this may have been the beginning of his affective illness; however, the psychiatrist further emphasized that such could only be speculation on his part.  Thus, the October 2002 psychiatrist's finding that he could not attest to a nexus between a psychiatric disability and the Veteran's active duty service is consistent with the subsequent nexus opinions described above.  

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that a psychiatric disorder other than PTSD was incurred as a result of an event, injury, or disease during active service or onset during his active service.  In essence, there is no persuasive medical evidence of record that provides a nexus between current acquired psychiatric disability and his active service.  The Veteran has not provided any competent medical evidence to demonstrate any current acquired psychiatric disability was caused by, or was a result of, his active service.  Indeed, the collective opinions provided by the examiner in April 2016, December 2016 and November 2017 were predicated on a full overview of the entire relevant record and were presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  In these collective opinions, the examiner explained the reasons for her conclusions based on review of the record, to include the Veteran's complaint of nervousness in May 1969.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In reviewing the Veteran's claim for service connection for a psychiatric disability other than PTSD, the Board has reviewed the statements of the Veteran and his April 2004 testimony of himself, his siblings and a family friend.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness subject to lay observations.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Throughout the record the Veteran reported many stressors related to his PTSD claim, which were determined insufficient to send for further development, as documented by a January 2011 memorandum.  Furthermore, in April 2004 testimony, the Veteran reported, in part, feeling nervous and having difficulty sleeping during his active service.  In April 2004 testimony, the Veteran's brother, sister and friend described the Veteran had changed after his military service.  Specifically, his brother testified that the Veteran's behavior was erratic and his friend testified that he kept to himself.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such feelings of nervousness and difficulty sleeping during service, as described in April 2004 testimony.  Similarly, his siblings and friend are competent to describe their observations.  The Board notes, however, that there is no evidence that the Veteran, his siblings, or his friend, possess the requisite medical training or expertise necessary to render them competent to offer evidence on the causal question of whether the Veteran has current acquired psychiatric disability other than PTSD which can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case pertain to the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of current psychiatric disability, other than personality disorder, such falls outside the realm of common knowledge of a lay person, they lack the competence to provide a probative medical opinion linking his current psychiatric disability, other than personality disorder, to his military service.  Jandreau, 492 F.3d 1372.  Moreover, as described above, in the November 2017 opinion the examiner stated, in part, that it was not possible to differentiate the symptoms attributable to each of the Veteran's mental health conditions, as symptoms such as depression, anxiety, difficulty sleeping, difficulties with concentration and/or attention are often associated with personality disorders and the interpersonal difficulties that result from maladaptive patterns of behavior, cognition and emotion that occur with personality disorders, but that were not severe enough to meet criteria for a separate diagnosis. 

Furthermore, contrary to the Veteran's report of depression during and since service, in a record from the Social Security Administration, which appears to be dated in June 2000, the Veteran linked his depression to his physical ailments, by reporting, in part, very serious depression because of his many illnesses.  Similarly, a September 1998 record from the Social Security Administration, stated, in part, the Veteran was depressed and anxious due to his witnessing of his mother's suicide by gunshot wound in 1990 and the recent death of his dad due to cancer last year.  The Board finds that these records are more credible than statements and/or testimony made by the Veteran for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  

Moreover, other VA treatment records reflect the Veteran linked his psychiatric issues to service in Vietnam, including March 2001 VA treatment records, which noted in part, Vietnam broke him down and the loss of his parents really took a toll on him.  However, as discussed above, while the record reflects the Veteran had service in Thailand, it does not reflect service in the Republic of Vietnam.  Furthermore, the Board recognizes that in a December 2006 statement, the Veteran reported, in part, he would like to make perfectly clear that he had never spent any time in Vietnam.  Nonetheless, these records demonstrate internal inconsistencies in the Veteran's statements, which further weigh against his claim.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating any psychiatric disorder to the Veteran's active service.  The clinical records do not indicate that the Veteran's service was a possible cause of any psychiatric disorder.  Such is documented only by the Veteran's, his siblings' and his friend's assertions.  In the April 2016, December 2016 and November 2017 opinions, viewed collectively, the examiner found that the Veteran's psychiatric disorders other than PTSD, diagnosed unspecified neurocognitive disorder and unspecified depressive disorder, were less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for a psychiatric disorder other than PTSD is denied. 

B.  Personality Disorder

The Board also finds that service connection is not warranted for the Veteran's personality disorder which has been variously diagnosed, including in an November 1998 examination, not dated proximate to the claim, from the Social Security Administration, as mixed personality traits with predominance of borderline and narcissistic personality traits.  Romanowsky, 26 Vet. App. at 289.  A July 2017 VA treatment record provided an assessment of personality disorder although such appeared to indicate such was questionable.  However, as the most recent April 2016 mental disorders disability benefits questionnaire endorsed a diagnosis of unspecified personality disorder, mixed personality features, the Board finds such is the best characterization of the disability. 

While a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303 (c) (personality disorders . . . are not diseases or injuries within the meaning of applicable legislation); 38 C.F.R. §§ 4.9, 4.127 (personality disorders are not diseases or injuries for compensation purposes).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply).  However, the Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.27 (2017). 

With respect to whether it is at least as likely as not that the Veteran's unspecified personality disorder, mixed personality features, was subject to a superimposed injury or disease during the Veteran's service; in a November 2017 opinion, the examiner found after a review of all available evidence, it was her medical opinion that it was less likely than not that the Veteran's unspecified personality disorder was subject to a superimposed disease or injury in service that resulted in a current acquired psychiatric disability.  Furthermore, in the November 2017 opinion, the examiner opined it was less likely than not that either the Veteran's unspecified neurocognitive disorder or unspecified depressive disorder were the result of a disease or injury superimposed on his unspecified personality disorder while in service.  In support of such the examiner stated there was no evidence of cognitive decline until 2013, which was 42 years after the Veteran's discharge from the military. 

As noted above, disability resulting from a personality disorder may not be service-connected and is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  While a disability that is superimposed upon a personality disorder may be service-connected, the most probative and competent evidence addressing such was proffered in the November 2017 opinion, which found the Veteran's unspecified personality disorder, mixed personality features, was not subject to a superimposed injury or disease during service that resulted in additional disability.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.  Accordingly, as the preponderance of the evidence is against entitlement to service connection for a personality disorder, diagnosed as unspecified personality disorder, mixed personality features, such is denied. 


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD, best characterized as unspecified neurocognitive disorder and unspecified depressive disorder, is denied.

Entitlement to service connection for a personality disorder, best characterized as unspecified personality disorder, mixed personality features, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


